Title: To George Washington from Jeremiah Olney, 5 September 1782
From: Olney, Jeremiah
To: Washington, George


                  
                     Sir
                     Dobbs Ferry 5th Septr 1782. (8 oClock P.M.)
                  
                  I have the Honor to inclose your Excellency a pass port (Sign’d by Genl Hazen) in favr of Leiut. Coffield & Servant’s going to New York—it being without the mode prescrib’d in the instructions at this post, is therefore inadmissable, Except I have particular instructions from your Excely, in the mean time I Shall detain the Gentleman & Servant at Mr Laurence’s—The Deserter taken to Head Quarters this morning by Capt. Pray, was discover’d by one of my Sentinells yesterday 4 oClock P.M. on the opposite Shore—on viewing him I perceiv’d he display’d a Flagg, from which I Judg’d he was a Deserter & Sent a Boat over & took him off—he left a Forrage party that day at Phillips’s off about 200—the Letters Recd by Return of Mr Wells for Sir Guy Carleton & Mr Hoakesly I Sent this day by a Flagg & Recd the Inclos’d paper of 4th Inst. the Letters that accompany this Came by Lt Coffield, which I Send for Inspection—I am Rather unfortunate in being perplex’d so often, with Women, last evening I had information that a Mrs Rycker & Mrs Gesner, had lately Came from New York & were in the Vicinity of this post. I Sent immediately & took them into Custody—but on Examination this morning I Could discover very little from them, as to their Real motives in Comeing out, they Say it was only to See their Friends &c. they Came by way of Paulus Hook 3rd Inst. & haveing no permission to Come within our lines, I was led to Suspect their Designs, as I discover’d they Both have Husbands with the Enemy & have themselves been in New York more than Two years—they were formerly Residents off this Neighbourhood & I Can learn nothing favourable of them—I therefore Resolv’d to give them up to the Civil authority for Further Examination & accordingly wrote to Judge Hering & Sent them to Tappan, Expecting he would Take Cognizance of the matter—but he Return’d the Women with an answer that he was not in office at present, and Could therefore take no measures for Calling them to account, & as I knew of no Civil officer at hand, & being Sensible the manner of their Comeing out was highly improper, & persuading them to Remain here would be Equally improper & Injurious to the Service—I have therefore detirm’d to get Rid of these Creatures by Sending them with a Flagg in the morning to the Enemy’s advanc’d Water post—& in Case of Refusal to Receive them on Board the Ship—I shall give the officer orders to Land them on the other Side below Phillips’s, with directions to proceede immediately to the Enimy’s lines & not to Return under the Sevearest Penalty.  I have the Honor to be with much Esteem Your Excellency’s most Obedt Hume Servt
                  
                     J. Olney Lieut. Colo. Comdr
                     post Dobbs Ferry
                  
               